    1:21-cv-01405-JFA-PJG           Date Filed 09/13/21       Entry Number 6        Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Christopher Stone,                          )                 C/A No. 1:21-1405-JFA-PJG
                                            )
                            Plaintiff,      )
                                            )
       v.                                   )                            ORDER
                                            )
Stephen T. Glass; Michael Williams; Brandon )
Morgan; Michael Hawthorne; Deputy           )
Poindexter                                  )
                                            )
                            Defendants.     )
                                            )

       This matter is currently before the assigned United States Magistrate Judge for a service of

process status review. Plaintiff Christopher Stone, who is represented by counsel, initiated this

action and filed his Complaint on May 11, 2021. (ECF No. 1.)

       The Federal Rules of Civil Procedure state that a plaintiff must serve a defendant within

90 days after the complaint is filed and, unless service is waived, must provide proof of service to

the court. Fed. R. Civ. P. 4(l)(1) and 4(m). As of the date of this order, more than 90 days has

passed since Plaintiff initiated this action by filing his Complaint, and Plaintiff has not filed proof

of service with the court. It is therefore

       ORDERED that Plaintiff shall have until September 20, 2021 to provide the court with

proof of service of the Complaint upon the defendants in accordance with Federal Rule of Civil

Procedure 4(l)(1), or show good cause for failure to serve pursuant to Rule 4(m). Failure to do

so will result in this case being dismissed for failure to serve. Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.

                                               __________________________________________
September 13, 2021                             Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE



                                             Page 1 of 1
